                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



SHAWNA JOHNSON,                                           Case No. 6:19-cv-00246-AA
                                                              OPINION & ORDER
             Plaintiff,

      vs.

JOHNSON MARK, LLC,

             Defendant.


AIKEN, District Judge:

      On March 28, 2019 this Court issued an Order (doc. 8) granting plaintiffs

Motion for Entry of Default (doc. 6), and the clerk entered default as to defendant

Johnson Mark, LLC (doc. 9). Now, defendant has filed a Motion to Set Aside the

Order for Default (doc. 11). "[J]udgment by default is a drastic step appropriate only

in extreme circumstances; a case should, whenever possible, be decided on the

merits." Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984). A district court may set

aside an entry of default for "good cause." Fed. R. Civ. P. 55(c). The good cause

analysis considers three factors: "(l) whether the party seeking to set aside the




Page 1- OPINION AND ORDER
default engaged in culpable conduct that led to the default; (2) whether it had no

meritorious defense; or (3) whether reopening the default judgment would prejudice

the other party." United States v. Signed Pers. Check No. 730 of Yubran S. Mesle,

615 F.3d 1085, 1091 (9th Cir. 2010) (alterations normalized).        The Court has

considered these factors and finds that good cause exists to set aside the entry of

default. Accordingly, defendant's Motion to set Aside the Order for Default (doc. 11)

is GRANTED.

      IT IS SO ORDERED

      Dated t h i s ~ o f June 2019.




                                   Ann Aiken
                           United States District Judge




Page 2 - OPINION AND ORDER
